Title: From Mercy Otis Warren to Abigail Smith Adams, 1 September 1812
From: Warren, Mercy Otis
To: Adams, Abigail Smith



Plymouth Ms. Sepbr. 1st. 1812.

Blessed are the Peace-makers!—In that glorious band of righteous do I class my friend Mrs. Adams.
Your long silence, my dear Madam, has not been mis-construed.—I concluded you was waiting for the arrangement you proposed, when I received your very agreeable visit.—I think I did not mis-apprehend the message you then delivered from Mr. Adams, which you promised with his love to me, with a promise to cut out and send forward from his Letter-Book, a number of Letters wounding and grievous to his aged friend, beyond what either he or you may imagine.—Was there any condition in the offer?— I recalled none—yet I hear not from him.—Under present existing circumstances, I know not anything more I have to do in this unpleasant business.—
You my dear friend, are sensible how much I was gratified by the late visit from you and your children,—nor do I give up the idea of once more meeting.—Such is our mutual love and esteem for each other, that I flatter myself you will repeat your visits, so long as we are both resident in this transient state of being.—
I admire your political and judicious observations on the perturbed state of the American Nation. I could dilate on this subject, but it is unnecessary.—Everyone feels & laments the divided state of society, nor can the wisest of men, calculate on consequences.—I have little to feel or fear for myself, but much for my children, my friends and my country.—If age or experience has any influence, my mite has been and shall be thrown in, to suppress animosities and to quiet the ferments that are wrought up by the worst passions, and the constant endeavours, to insult and vilify the best characters that still exist and adorn our country.—
I thank you for your advice to my Sons;—they have indeed, a trying part to act, in walking over the same ground their father has trodden before them, among their malignant & rebellious neighbours.—He spent a large portion of his life, in procuring and defending the rights of his Country, nor did he expect reward in the present life, but an ample treasure was laid up for him, which I trust he now enjoys among the spirits of just men made perfect.—May his Children follow the example of such a Parent!—I think their deportment has generally been cool & dignified.—They have borne much & done much to prevent things coming to extremities, and have constantly endeavoured to prevent the republican party, which is not inconsiderable amongst us, from being easily provoked to return the outrages and insults on Government and its supporters, and I hope they may be led through in safety.—
My family unite with me in presenting regards and respects to each one of yours—to this I add the signature of an affectionate, & / Sincere Friend,

Mercy Warren